Citation Nr: 0602657	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-11 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for an ear disorder. 

2.  Entitlement to service connection for lumbar spondylosis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from January 1981 to May 1981.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office in 
Houston, Texas.

These claims are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant and his representative if they are required to 
take further action with regard to these claims.


REMAND

The appellant seeks service connection for ear and back 
disorders on either a direct incurrence or aggravation basis.  
Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Active military, naval, or air service includes active duty, 
any period of active duty for training (ACDUTRA) during which 
the individual concerned was disabled from a disease or 
injury incurred in or aggravated by the line of duty, and any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated by the line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

With regard to his ears, the veteran specifically contends 
that he entered service with an ear infection, suffered 
additional ear infections during basic training at Fort Sill, 
Oklahoma, and ACDUTRA at Fort Sam Houston, Texas, and 
continues to have problems with his ears on a regular basis.  
With regard to his back, he specifically contends that, on 
entrance into the service, x-rays showed no abnormalities, 
but after basic training at Fort Sill, Oklahoma, and ACDUTRA 
at Fort Sam Houston, Texas, in 1981, where he saw doctors for 
back complaints, his back caused him continuous problems.  
Additional action is necessary before the Board can decide 
these claims.

The appellant's report of enlistment examination conducted in 
October 1980 confirms that, as alleged, the appellant entered 
service with severe otitis externa, which initially 
disqualified him for enlistment.  As best can be determined 
from this report, the appellant then sought treatment for 
such a condition, returned for a re-evaluation and was found 
to be qualified for duty.  Records of the appellant's ear 
treatment are not in the claims file.  In fact, other than 
this report of enlistment examination, there is no service 
medical record in the claims file dated prior to July 1983, 
years after the appellant's periods of basic training and 
1981 ACDUTRA.  Without such records, the Board is unable to 
determine whether, as also alleged, the appellant received 
ear and back treatment during any subsequent period of 
ACDUTRA or INACDUTRA. 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the previously noted reasons, the 
Board finds that VA has not strictly complied with the 
assistance provisions of the VCAA.

After the RO obtained the service medical records that are 
now part of the claims file, the appellant submitted two 
written statements pointing out that such records were 
incomplete.  Despite this fact, the RO did not further assist 
the appellant by endeavoring to obtain the additional records 
he identified, including those from Fort Sill, Oklahoma and 
Fort Sam Houston, Texas, dated from 1980 to 1981, and those 
from San Antonio, Texas, dated in March 1981, where he 
allegedly saw a doctor for his back and was placed on light 
duty.  Such records are crucial to the claims on appeal and 
must be obtained.

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, such 
an examination is not now necessary.  However, if the RO is 
successful in obtaining the outstanding evidence the 
appellant has identified and such evidence shows ear and/or 
back treatment during a period of ACDUTRA or INACDUTRA, such 
an examination will become necessary.  At that point, it will 
be critical for a VA examiner to offer an opinion regarding 
whether any current ear or back disorder is related to the 
period of ACDUTRA or INACDUTRA at issue.  

This case is REMANDED for the following action:

1.  AMC should contact the appellant and 
ask him to identify with more specificity 
the dates and places of his ear and back 
treatment in 1980 and 1981, including 
Fort Sill, Oklahoma, Fort Sam Houston, 
Texas, and an unidentified facility in 
San Antonio, Texas.

2.  AMC should then contact all 
appropriate authorities, including the 
appellant's service department (Army 
Reserve) in an effort to obtain and 
associate with the claims file all 
records of the appellant's in-service 
treatment prior to July 1983.    

3.  If, after completing the above 
development, AMC finds evidence that the 
appellant received ear and/or back 
treatment during a period of ACDUTRA or 
INACDUTRA, AMC should afford the 
appellant a VA examination for the 
purpose of determining the etiology of 
any current ear and/or back disorder 
shown to exist.  AMC should forward the 
claims file to the examiner for review of 
pertinent documents therein and ask the 
examiner to confirm in his/her written 
report that he/she conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) identify all ear and back 
disorders shown to exist; 

b) opine whether any such disorder 
is at least as likely as not (50 
percent or greater likelihood) 
related to a period of ACDUTRA or 
INACDUTRA; 

c) if any such disorder preexisted 
such a period, opine whether it 
increased in disability therein; and

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

4.  AMC should then readjudicate the 
appellant's claim based on a consideration 
of all of the evidence of record.  If 
either benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the RO should provide the appellant and 
his representative a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the appellant unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


